Citation Nr: 0419241	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-09 410	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a mental disorder, 
variously characterized.  

2.  Entitlement to service connection for chemical 
dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought.  The 
veteran submitted a statement in March 2000 as well as a 
statement in April 2000, which are adequate to constitute a 
Notice of Disagreement and to initiate the appellate process.   

The Board observes that entitlement to service connection for 
chemical dependency was denied in the December 1999 rating 
decision.  Documents essentially constituting a general 
notice of disagreement were received at the RO in March and 
April 2000; however, a statement of the case has not been 
promulgated as to that claim.  Accordingly, the matter is 
remanded to the RO for disposition as appropriate.  Manlincon 
v. West, 12 Vet App 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO has not issued a statement of the case on the issue 
pertaining to entitlement to service connection for chemical 
dependency.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

At his hearing before the undersigned in February 2004, the 
veteran acknowledged that he did not receive formal mental 
health treatment in service, but he indicated that he 
received counseling in 1973, shortly after his discharge from 
military service.  The veteran also indicated that he was 
currently receiving treatment at the VA clinic in 
Lawrenceburg, Indiana.  Such records should be obtained and 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The veteran also indicated that he had applied for and had 
been receiving benefits from the Social Security 
Administration (SSA) since 1990, but that the disability 
benefits were terminated in 2001 because his income was too 
high.  Correspondence from SSA dated in October 1993 
indicates that benefits were terminated because of 
improvement in his health.  Records from March 1996 indicate 
that SSA disability benefits were restored.  Notwithstanding, 
efforts to obtain any records pertaining to that claim have 
not been accomplished, and neither the documentation nor the 
medical evidence used to arrive at the several determinations 
is of record.  VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).

The Board observes that the veteran's mental health disorder 
has been variously characterized and attributed to a variety 
of causes.  Records of the veteran's recent hospitalization 
from November to December 2003 reflect that a psychological 
consultation of the veteran was obtained for clarification of 
diagnosis.  He was afforded psychological testing at that 
time that did not support a diagnosis of bipolar disorder 
except by history, but the testing did indicate some 
borderline personality disorder, although no diagnosis was 
documented on Axis II of the discharge summary.  Furthermore, 
no active psychosis or neurosis was diagnosed on Axis I.  The 
Board feels that a contemporaneous examination of the 
appellant would materially assist in the development of his 
appeal.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:
 
1.  The RO should obtain complete record 
of all SSA proceedings pertaining to the 
veteran, including, but not limited to, 
any medical records associated with any 
disability determinations.  

2.  After securing any necessary release, 
the RO should obtain the records of the 
veteran's counseling that he received 
shortly after his discharge from service.  
See Transcript BVA Videoconference of 
February 23, 2004 at page 7.  

The RO should also obtain all VA 
treatment records pertaining to the 
veteran's treatment for a mental health 
disorder from the VA Clinic in 
Laurenceburg, Indiana.

Any records obtained should be associated 
with the claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

3.  After receiving as many of the above 
records as available, the veteran should 
be scheduled for a VA examination by a 
panel of three psychiatrists who have not 
previously examined the veteran.  The 
physicians should review the veteran's 
entire claims file and document that such 
review was performed.  Attention is 
directed to, among other things, the 
January 2004 report of Ben Lomas, M.D., 
concluding the veteran has post traumatic 
stress disorder (PTSD) with childhood 
onset that was fully exacerbated by 
military experiences; the December 2003 
psychological consultation concluding 
that the veteran does not have bipolar 
disorder, but a borderline personality 
disorder; and the 1999 VA examination 
report reflecting diagnoses of depression 
and personality disorder, not otherwise 
specified, but no symptoms to support 
prior diagnoses of bipolar disorder, 
major depression, or PTSD.

All tests and/or appropriate studies must 
be conducted, if deemed necessary in the 
opinion of the examiners.  Then, the 
physicians should summarize the veteran's 
mental disorders, and identify which, if 
any, likely had onset in service, which, 
if any, are congenital, and further to 
offer an opinion as to which, if any, 
clearly and unmistakably preexisted the 
veteran's period of active duty (July 
1967 to December 1972).  

If the examiners determine that one or 
more of the veteran's acquired mental 
disabilities existed prior to service, 
the examiners should additionally opine, 
without resort to speculation, whether 
it is at least as likely as not that any 
mental disorder suffered an increase in 
disability during the period of the 
veteran's military service apart from 
that due to the natural progress of the 
respective condition and to specifically 
document the evidentiary basis in the 
record for any conclusion reached in 
these regards.  

All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
remedial action should be taken.  

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a mental disorder in light 
of relevant decisions, including Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case that reflects consideration 
of all pertinent evidence, including that 
associated with the claims file since the 
Statement of the Case of April 2002, and 
provide an opportunity to respond.

6.  With respect to the veteran's claim 
of entitlement to service connection for 
chemical dependency, the RO should ensure 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, 
specifically including all provisions 
under 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (38 C.F.R. § 3.159(c)).  In 
particular, the RO should ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other pertinent precedent.

Thereafter, the RO should issue a 
statement of the case to the veteran and 
representative addressing the issue of 
entitlement to service connection for 
chemical dependency.

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




